Citation Nr: 1101288	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-22 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence sufficient to reopen a claim 
seeking entitlement to service connection for a low back disorder 
has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant is a veteran who served on active duty from June 
1945 to November 1946.

This matter is before the Board of Veterans' Appeals (Board) 
pursuant to an Order from the Court of Appeals for Veterans' 
Claims (CAVC or "the Court") granting a July 2010 Joint Motion 
for Remand (JMR) vacating and remanding a prior March 2010 Board 
decision, which denied the Veteran's petition seeking to reopen a 
claim of entitlement to service connection for a low back 
disorder.

Originally, this claim was before the Board on appeal from an 
August 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana where the RO 
declined reopening the Veteran's claim finding no new and 
material evidence had been submitted. The Veteran had a hearing 
before the Board in February 2010 and the transcript is of 
record.


FINDINGS OF FACT

1.  A July 2001 rating decision denied entitlement to service 
connection for a low back disorder finding no medical evidence 
linking a current low back disorder to any incident of the 
Veteran's military service.  

2.  The Veteran initiated an appeal of the July 2001 rating 
decision, but did not timely perfect his appeal to the Board.

3.  Evidence received since the July 2001 rating decision does 
not relate to the unestablished fact (i.e., nexus) necessary to 
substantiate the claim and, therefore, does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The July 2001 rating decision that denied the claim for 
entitlement to service connection for a low back disorder is 
final and evidence received since 2001 is not new and material; 
the claim may not be reopened.  38 U.S.C.A. §§ 5109, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in September 2006 and December 2007.  Those letters 
advised the Veteran of the information necessary to substantiate 
his claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 
letters also explained how disability ratings and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The 2007 letter also satisfied the additional notice requirements 
applicable to claims to reopen such as the psychiatric disability 
claim here.  The United States Court of Appeals for Veterans 
Claims (Court) held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and information 
that is necessary to reopen his or her claim and VA must notify 
the claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for the 
benefit sought by the claimant.  The 2006 and 2007 letter 
informed the Veteran new and material evidence was needed to 
reopen the claim and provided him the definition of new and 
material evidence.  The 2007 letter also specifically informed 
him why his claim was denied in the past and that he would need 
to specifically provide evidence combating those reasons for 
denial.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, as explained 
above, the additional notice requirements outlined in Kent, 20 
Vet. App. 1, were not provided to the Veteran until after the 
December 2006 rating decision.  Any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield, 19 
Vet. App. 103. Although the notice provided to the Veteran in 
2007 was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the Veteran in November 2008.  
Not only has he been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
Regrettably, the Veteran's service treatment records could not be 
obtained as they were presumed to have been destroyed in a fire 
in 1976. 

Where "service medical records are presumed destroyed . . . the 
BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt is 
heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse 
presumption of service connection as a result of the loss of 
these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 
2006).  There is, however, an expanded duty to assist the Veteran 
in obtaining evidence from alternate or collateral sources.  Id.  

In this case, the RO attempted to reconstruct the Veteran's 
medical history through other means, but to no avail.  The Board 
concludes the RO exhausted all reasonable methods of obtaining 
the Veteran's service medical history from other means, and any 
additional efforts would be futile.  

The Veteran also identified VA treatment he received shortly 
after separation from service in 1947.  The RO also made efforts 
to obtain these records, but to no avail.  The earliest records 
available from all the VA Medical Centers contacted were dated 
1989.  The Veteran also did not have any of these records on his 
possession.  Accordingly, all VA medical records that could be 
obtained are currently in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  
 
The Veteran's claim is a claim to reopen and, therefore, VA's 
responsibility extends to requesting evidence from any new source 
identified by the claimant, and if that evidence is not new and 
material, the claim is not reopened, and VA has no further duties 
to the Veteran with respect to that particular claim.  VA does 
not have a duty to provide the Veteran a VA examination if the 
claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new and 
material evidence must still be submitted to reopen a claim.  
38 U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the Veteran of the 
information and evidence needed to substantiate his claim.  Since 
no new and material evidence has been submitted in conjunction 
with the recent claim, an examination is not required. 

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

New and Material Evidence (Low Back Disorder)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran claims entitlement to service connection for a low 
back disorder indicating he was injured in the military during 
basic training.  He reported being required to shoot hand 
grenades from a M1, which had such recoil that he was wrenched 
around on every shot.  He concedes he did not seek in-service 
back treatment because he was more focused on going home, but he 
claims he did seek treatment shortly after discharge where the VA 
prescribed him a back brace in 1947.  He further contends he has 
had back pain ever since his military service.

As explained above, the RO has attempted through various means to 
obtain the Veteran's service treatment records and VA treatment 
records through the 1950s to no avail.  Rather, the earliest 
medical records in the claims folder are dated in 1989, over four 
decades after service and are silent as to any complaints, 
treatment or diagnoses of a low back disorder.  Thus, the RO 
denied the Veteran's claim in a July 2001 rating decision finding 
no medical evidence linking a current low back disorder to any 
incident of his military service.

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  

In this case, the Veteran timely filed a NOD with the July 2001 
denial.  Thereafter, the RO continued its denial of the claim in 
a November 2001 Statement of the Case (SOC).  To perfect an 
appeal to the Board, a claimant has 60 days from the date of the 
SOC or the remainder of the 1-year period from the date of 
notification of the original rating decision to file a 
substantive appeal.   The Veteran, in this case, never filed a 
substantive appeal and, therefore, the July 2001 rating decision 
is final.  

At the time of the July 2001 decision, the record included 
documentation of the RO's attempts to obtain the Veteran's 
service treatment records and VA outpatient treatment records 
shortly after service, to no avail, VA outpatient treatment 
records from 1995 showing treatment for an unrelated condition, 
and the Veteran's contentions describing in-service and post-
service events.

Potentially relevant evidence received since the July 2001 
decision include VA outpatient treatment records from 1989 to 
July 2008, an undated low back x-ray, a military discharge 
certificate indicating the Veteran served in the Army as a 
military policeman, and the Veteran's statements, to include 
testimony before the Board in a February 2010 hearing.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

As indicated in the introduction, this claim was previously 
denied in a March 2010 Board decision.  The CAVC granted a July 
2010 JMR remanding this claim back to the Board because it was 
ambiguous whether the Board had applied the correct version of 
the regulations to this instant case.

That is, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  38 C.F.R. § 
3.156(a), which defines "new and material evidence," was 
revised, effective August 29, 2001.  

In the interest of clarity, the Board specifically and 
clearly states that the Veteran's instant claim was filed 
after August 29, 2001 and, therefore, the revised 
definition applies.  This definition was also applied in the 
March 2010 Board decision, so much of this analysis is the same. 

Under the revised definition, "new evidence" means evidence not 
previously submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Again, the Veteran claims he has a low back disorder, which was 
first incurred in the military due to basic training where he 
shot hand grenades from a M1, which twisted and injured his back 
with every shot.  The Veteran explained he was underweight at the 
time, which made him more vulnerable to the backlash of the 
machinery.  

The RO, in denying the claim in July 2001, found no medical 
evidence linking a current low back disorder to any incident of 
his military service.  Accordingly, for evidence to be new and 
material in this matter, it would have to tend to show that the 
Veteran's current low back disorder is in some way causally 
related to his military service.  No competent evidence received 
since the July 2001 decision tends to do so.

VA outpatient treatment records dated from 1997 to 2008 mainly 
show treatment for unrelated conditions.  The Veteran received 
injections for low back pain in 2006, six decades after service, 
with a noted history of degenerative joint disease (DJD) of the 
lumbar spine.  The undated x-ray, moreover, contains no diagnosis 
or opinion.  No medical professional has ever opined as to the 
likely etiology of the Veteran's low back pain or any particular 
diagnosis.

In short, the new evidence merely indicates the Veteran suffers 
from low back pain with a history of DJD.  No medical 
professional has ever linked a low back disorder to any incident 
of his military service.  

Many of the Veteran's new statements indicate the same fact 
pattern, but also voice frustration with the VA.  The Veteran is 
under the impression that the VA is "calling" him a "liar."  

The Board is not disputing the credibility or the veracity of the 
Veteran's statements detailing in-service events.  Rather, the 
Veteran has not demonstrated he has medical training, expertise, 
or credentials that would qualify him to render a competent 
opinion regarding medical causation. His lay opinion that his low 
back disorder is related to an in-service injury occurring over 
six decades ago is not competent evidence, and cannot be deemed 
"material" for purposes of reopening the Veteran's claim.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board notes the Veteran is competent to report on when 
various symptoms began, such as low back pain.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  That is, the Board 
concludes that the lay evidence presented by the Veteran 
concerning his continuity of symptoms after service is generally 
credible regardless of the lack of contemporaneous medical 
evidence.  The provisions concerning continuity of symptomatology 
do not, however, relieve the requirement that there be some 
evidence of a nexus to service.  For service connection to be 
established by continuity of symptomatology there must be medical 
evidence that relates a current condition to that symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

In this case, the Veteran's reported symptoms have never been 
medically attributed to a current low back diagnosis.  The 
"new" evidence does not contain any competent evidence linking 
the Veteran's reported symptoms to a current low back disorder 
and therefore is not "material" for purposes of reopening the 
claim.

Where, as here, the determinative issue is one of medical 
diagnosis or causation, competent medical evidence is required. 
Lay assertions are insufficient to reopen a claim under 38 U.S.C. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

No competent evidence received since July 2001 relates to the 
unestablished fact necessary to substantiate the claim. That is, 
no additional evidence received shows the Veteran has a low back 
disorder due to an in-service injury or any other in-service 
event.  The circumstances of this case are similar to those 
referenced in Paller v. Principi, 3 Vet. App. 535 (1992). The 
point has been reached in this case "where it can be said that, 
all things being equal, the evidence being proffered has been 
fairly considered and that further rearticulation of already 
corroborated evidence is, indeed, cumulative." Paller, 3 Vet. 
App. at 538. The RO has previously considered the Veteran's 
complaints and reported medical history along with medical 
evidence and denied this claim.  

Accordingly, the additional evidence received is not new and 
material and the claim may not be reopened. Until the Veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As no new and material evidence has been submitted, the claim 
seeking entitlement to service connection for a low back disorder 
may not be reopened and the appeal is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


